foamDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/22/2021 and 12/1/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the 30+ pages of information disclosure statements are being considered by the examiner.  The examiner would like to point out that it has been held in the courts that the "applicant has [an] obligation to call the most pertinent prior patent to [the] attention of [the] Patent Office in a proper fashion." [Penn Yan Boats, Inc. V. Sea Lark Boats, Inc., et al. 175 USPQ 260 (DC SFla 1972)].
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-12 in the reply filed on 4/1/2022 is acknowledged.  The traversal is on the ground(s) that the claims as amended and that there should be no serious search burden in considering the laundry product of Claim 17 as well as the methods of Claims 1 and 13.  This is not found persuasive because examining a method to reduce odor in textile and a method to reduce biofilm attack having different inventive method steps along with a laundry product comprising different ingredient/agents from those used in the methods in one application is undue burden on the Examiner.
The requirement is still deemed proper and is therefore made FINAL.
Non-Final Rejection
Claims 1-12 and 21 are pending for examination.  Claims 13-18 and 20 are withdrawn from consideration as being drawn to non-elected inventions.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites limitation to an “enzyme mixture comprising at least one of…” and this language is unclear and indefinite since a mixture is at least 2 components and further unclear when read with respect to the scope of claims 5-7 reciting claim language to”… at least two segregated portions…” which language does not have antecedent basis with the claim 1 enzymatic composition comprising a, b, c and d.  Also, claim 5 recites language to further associated with and it is unclear what is being further associated with the instructions, ie enzyme mixture, or NAC or the enzymatic composition?  
	Claim 3 as presented for examination recites “…at least one of panthenol, a derivative of panthenol and a catechin” which claim limitation is unclear and indefinite.  Alternative expressions, ie Markush, are permitted if they present no uncertainty or ambiguity with respect to the question of scope or clarity of the claims.  One acceptable form of alternative expression, which is commonly referred to as a Markush group, recites members as being “selected from the group consisting of A, B and C.”  See Ex Parte Markush, 1925 C.D. 126 (Comm’r Pat. 1925).
	Claims 8-9 recites the limitation "suspected biofilm" or “biofilm matter” in claim 1.  Claim 10 recites “…suitable dye that fluoresces…” limitation in claim 1.  There is insufficient antecedent basis for these limitation in the claims.
Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12 requires treatment with at least 0.01g NAC while independent claim 1 has a finite range of 0.1%-10%. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10, 12 and 21 are rejected under 35 U.S.C. 103 as obvious over McHatton et al. (US20180245259A1) in view of Randhawa (US 2018/0161267 A1).
	McHatton et al. (US20180245259A1) teach method for treating a textile item having or suspected of having biofilm matter in [0003].  McHatton et al. teach a method of inhibiting or preventing the production of laundry malodor caused by at least one malodor causing bacteria or at least one bacteria capable of causing malodor, comprising contacting a fabric or a laundry washing machine with at least one microorganism capable of inhibiting or preventing the production of malodor caused by the at least one malodor causing bacteria or the at least one bacteria capable of causing malodor see abstract and claim 1.  Limitation of claims 8-9, is met by the prior art claim 1 and example 6 isolating biofilm proliferation, see page 25, example 6 and claim 1.  The growth kinetics described in [0100] of example 6 encompasses the scope of the claim language to providing suitable time for the enzymatic mixture to attack the biofilm. [0021] teaches washing the textile item, wherein the enzymatic composition comprises: (a) water, (b) from 0.01% to 60% of a surfactant, [0032] and (c) from 1% to 20% of an enzyme mixture comprising at least two of lysozyme, proteinase, amylase, mannanase, lipase, pectinase, DNAse and cellulase-is met by [0038] on page 6 teaching specifically teaching one or more enzymes may be present in a composition of the invention. Especially contemplated enzymes include the same as claim 1, namely, one or more proteases, alpha - amylases, cellulases, lipases, phospholipases, peroxidases / oxidases, pectate lyases, and mannanases.  It is the Examiner’s position that the teaching in [0032-0038] also meets the instant claim 1 surfactants. 
	McHatton et al. teach in [0037] encompassing claim 2, wherein the enzymatic composition further comprises from 0.01% to 10% by weight of bacterial spores adapted to become active in response to the presence of contaminants on textiles selected from at least one of proteins, carbohydrates, lipids, and carbohydrates, the spores then
producing enzymes that attack a portion of said contaminants is met by the art teaching the Microbial cultures ( e . g . , bacterial cultures , such as natural bacterial cultures or genetically modified bacterial cultures via classical and / or directed mutagenesis ) can be used to supply enzymes in culture and produce enzymes , including on demand in response to the presence of certain compounds . One or more microbial cultures can , among other things , produce one or more enzymes to produce a cleaning effect , to completely degrade a compound and / or use the components and energy from the enzymatic action to produce more bacteria.  It is the Examiners position that the contaminants are met by the art teaching cleaning laundry which one of ordinary skill would reasonably expect to have both body odor and food stains from proteins, fats, carbs on skin and commonly known foods that end up on clothes.
	McHatton et al. guide one of ordinary skill to the material limitations of claim 3, on page 4, [0024] teaching with a preferred range of 1x105 -1x106 CFU / g of detergent and guides one of ordinary skill to optimize this range by teaching effective amounts can be determined by one skilled in the art using routine assays.  It is the Examiner’s position that the range taught by McHatton et al. encompass the claim 2, wherein the concentration of the bacterial spores is between 1 x 105 and 5 x 1010 colony forming units per ml.
	Regarding claims 4-5, McHatton et al. do not teach wherein the enzymatic composition is packaged with indicia instructing a user to wait at least 5 minutes between applying the enzymatic composition and washing the textile, wherein washing
comprises washing in water with a laundry detergent. It is the Examiner’s position that this claim language is a commonly known wait time and instructions are not inventive and MPEP 2111.05 states that USPTO personnel need not give patentable weight to printed matter absent a new and unobvious functional relationship between the printed matter and the substrate. See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004). The rationale behind the printed matter cases, in which, for example, written instructions are added to a known product, has been extended to method claims in which an instructional limitation is added to a method known in the art. Similar to the inquiry for products with printed matter thereon, in such method cases the relevant inquiry is whether a new and unobvious functional relationship with the known method exists. See In re Kao, 639 F.3d 1057, 1072-73, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d 1267, 1279, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010).
	Page 16, item 68 on the left column encompasses the material limitation to claim 6 wherein the enzymatic composition is provided as a liquid.
	Example 6, on page 25 encompasses the material limitation of claim 8 to wherein the method is effective in reducing the amount of biofilm matter present or the surface area with biofilm matter present in the textile item, and is also effective in reducing malodor in the textile item, while also being substantially free of non-enzymatic bleaching agents since there is no mention to any bleach in the prior art.
	Limitation of claim 9 to visualizing the presence of suspected biofilm matter using UV light is taught in [0072] using Fluorescent Plate Reader (Cat # FLx800-I) every 20 min for 99 hours with shaking at 10 sec intervals before every read, incubation at ambient temperature, and excitation/emission filters with specifications of 485/20 and 600/40, respectively. Fluorescence above background levels (ascertained from control wells with no odor molecule or carbon of any kind added) was deemed positive for growth and biodegradation on the odor molecule.  
	New claim 21, is taught on page 9, [0051-0053] teaching the claimed salts in claim 21 in an amount of about 2%. 
	McHatton et al. do not teach claim 1 d) 0.1% to 10% N-acetyl cysteine as is required in the method for treating a textile.  Examiner notes that [0034] on page 6, guides one of ordinary skill in the art to include N-acyl N alkyl derivatives of glucosamine in general. Also, McHatton do not teach the vitamin B5 panthenol or tea catechins of claim 3. 
	In the analogous cleaning art, Randhawa (US 2018/0161267 A1) teach in [0045] that it is commonly known to mix active agents including the claim 3 green tea catechin antioxidants [0067] with surfactants and deodorants together in the claimed amounts [0089] and [0067] teach the claimed N acetyl cysteine as required by claim 1 as a commonly known water soluble antioxidant in [0067 and 0062] similar to the glucosamine taught by McHatton et al.  
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of McHatton et al. with the claimed 0.1% to 10% N-acetyl cysteine and 0.05% catechin as taught by Randhawa (US 2018/0161267 A1) teaching it is commonly known to mix active agents including green tea catechin antioxidants, surfactants, deodorants together and in the claimed amounts [0089] in compositions that will be touching the skin in general. One of ordinary skill is motivated to combine the textile treatment of McHatton with the cosmetic treatment of Randhawa since both are teaching compositions that effectively clean the skin and clean items that touch the skin in general.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over McHatton et al. (US20180245259A1) and Randhawa (US 2018/0161267 A1) as applied to claims 1-10, 12 and 21 above, and further in view of Parry et al. (EP 2596089 B1).
	McHatton et al. do not teach limitation to the sophorolipid of claim 11 however, McHatton et al. suggest phospholipase may be of fungal or yeast origin [0043] in general.
	In the analogous art of cleaning, Parry et al. (EP 2596089 B1) teach the claimed sophorolipids in the claimed amounts provides beneficial cleaning when used may be used with an undisclosed type of enzyme selected from amylase, protease, cellulose, lipase, pullulanase, isopullulanase, isoamylase, catalase, peroxidase, or the like. The enzyme can be added by selecting appropriately in light of its substrate specificity. For example, protease may be selected for a protein stain, and amylase may be selected for a starch stain. See page 2, [0014]. Also see title and [0030-0041] and example 1.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of McHatton et al. with the claimed sophorolipid as taught by Parry et al. (EP 2596089 B1) teaching it is commonly known to mix the claimed sophorolidid with a wide variety of enzymes to achieve effective cleaning of food stains in general. One of ordinary skill is motivated to combine the teachings of McHatton, Randhawa, and Parry et al. since all are teaching compositions that effectively clean in general.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        

/PREETI KUMAR/Examiner, Art Unit 1761